United States Court of Appeals,

                               Eleventh Circuit.

                                 No. 95-8492.

          UNITED STATES of America, Plaintiff-Appellee,

                                        v.

 Mary Lee BANSHEE, a/k/a Mary Lee Johnson, Defendant-Appellant.

                                June 18, 1996.

                         As Amended July 12, 1996.

Appeal from the United States District Court for the Southern
District of Georgia. (No. CR294-52-1), Anthony J. Alaimo, Judge.

Before HATCHETT, Circuit Judge, HENDERSON, Senior Circuit Judge,
and MILLS*, District Judge.

                                REVISED OPINION

     RICHARD MILLS, District Judge:

     Motion to suppress.

     Denied below.

     Appealed.

     We affirm.

                                     I. FACTS

     Following    a    jury    trial    in   which   she   was    convicted     of

Possession   with     Intent    to     Distribute    Cocaine     (21   U.S.C.   §

841(a)(1)) and violating the Travel Act (18 U.S.C. § 1952(a)(3),

Mary Lee Banshee was sentenced to 97 months imprisonment. The only

issue on appeal is whether the district court properly denied a

motion to suppress cocaine found during a search.                 Although for

different reasons than those employed by the district court, we


     *
      Honorable Richard Mills, U.S. District Judge for the
Central District of Illinois, sitting by designation.
conclude the search was lawful.

       At approximately 5:00 a.m. on July 31, 1994, Mary Lee Banshee

and Lee Ann Johnson were passengers in a rented car being driven by

Kenneth Parker northbound on I-95 in Camden County, Georgia.

Because the car was being operated with the high-beam lights on

when there was traffic in the southbound lane, Deputy Sheriff

William Todd stopped the vehicle.        The traffic stop was both video

and audio taped.1

       When he stopped the car, Deputy Todd approached and told

Parker to get out of the car.          Once Parker got out, Deputy Todd

asked him for his license.     Parker failed to present a license but

said he lived in South Carolina and had a license from the District

of Columbia.        Parker also told Deputy Todd that he and his

passengers were enroute from a vacation in Miami, Florida and that

his girl friend, Banshee, had rented the car.

       While a second officer instituted a computer records check,

Deputy Todd approached Banshee who was in the passenger seat.         In

response to Deputy Todd's questions, Banshee stated that a friend

had rented the car and that they were returning from Orlando,

Florida where they had gone to Disney World.          Banshee indicated

that Orlando was as far south as the trio had traveled.

       The computer check revealed that Parker did not have a license

from       either   South   Carolina     or   from   the   District   of

Columbia—although the problem may have been with Parker's first

name.      Nevertheless, Deputy Todd only issued a warning ticket,


       1
      We commend the use of video tape by police officers. It is
a great benefit to the community, the courts, and the police.
instructed Parker that someone else would have to drive, and told

Parker he was free to go.

      Before Parker could leave, however, Deputy Todd asked Parker

for   consent   to   search   the   car.     Parker   gave   his    consent.

Thereafter, Parker was quickly frisked and Deputy Todd approached

the passengers.      Johnson exited the vehicle first.       When she did,

Deputy Todd asked her if she had any weapons.         Johnson replied that

she did not.    Deputy Todd then directed her, without conducting a

frisk, to wait behind the car with Parker.

      Deputy Todd then told Banshee to get out of the car.              When

Banshee got out, Deputy Todd noticed a bulge in her midsection and

asked her if she had any weapons or "anything" on her person.

Banshee replied that she did not.          Deputy Todd then asked her to

"turn around and let me see."        When she did, Deputy Todd asked:

"you ain't got nothing stuck here?"          In response, Banshee stated

that she was pregnant.

      Deputy Todd then remarked to the other officer:          "if they got

anything she got it on her—she's saying she's pregnant.             She, She

got it on her ... I can see it, she got it on her.           Go ahead start

searching [the car]." Thereafter, without frisking Banshee, Deputy

Todd directed her to the rear of the rented vehicle and Deputy Todd

got in his car.

      Once in his car, Deputy Todd got on the radio and asked for a

female officer to conduct a search.        In so doing, he stated:     "man,

I think I got another one here, uh, concealed though to where I'm

not going to be able to get to it without a female."               No female

officers, however, were available.          Deputy Todd then exited his
vehicle and performed a pat-down of Banshee's mid-section.    After

doing so, he directed Parker and Johnson to get on the ground and

he handcuffed Banshee.

     Once she was handcuffed, Deputy Todd asked Banshee what she

was concealing.    Banshee replied that it was something her boy

friend had given her.    Deputy Todd then removed one of Banshee's

hands from the handcuffs and told her to put the package that she

was concealing on the hood of the police car.      Deputy Todd then

again handcuffed Banshee and proceeded to open the package which

was wrapped in tape. The package field-tested positive for cocaine

and was eventually found to contain 728.7 grams of cocaine.

                     II. DISTRICT COURT FINDINGS

     After Banshee timely moved to suppress the cocaine, a hearing

was held before United States Magistrate Judge James E. Graham.

Following the hearing, Magistrate Judge Graham issued a very

detailed 22-page recommendation to the district court.    The basis

of the recommendation was that:     (1) the stop was not pretextual;

(2) the scope of the stop was permissible;    (3) consent to search

the car was given;   (4) the pat-down search of Banshee was proper

under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968);   (5) Deputy Todd was entitled to seize the cocaine package

because he believed the package was contraband;    (6) the detention

was proper under Terry;     and (7) the search of the package was

lawful because when Deputy Todd opened the package there was

probable cause to arrest Banshee.    The district court accepted the

recommendation and denied the motion to suppress.

     On appeal, Banshee contends that the stop was pretextual and
that Deputy Todd lacked reasonable suspicion much less probable

cause to detain, frisk, and search her.           Alternatively, she argues

that even if Deputy Todd had a reasonable suspicion, the stop

elevated into an unlawful arrest, and the search exceeded anything

permitted under Terry. Finally, she maintains that the warrantless

search of the package was impermissible.

                               III. ANALYSIS

       We review whether there was reasonable suspicion and probable

cause de novo.     Ornelas v. United States, --- U.S. ----, 116 S. Ct.
1657, 134 L. Ed. 2d 911 (1996).

       After   carefully    reviewing    the   record,   we    find    that   the

findings adopted by the district court on the issues of the alleged

pretextual stop and the search of the cocaine package, after it was

on the hood of the car, are fully supported by the record and the

law.     Accordingly,      those   two   issues   do   not    need    additional

discussion.

       The Terry related issues are more problematic.           Nevertheless,

because we find that Deputy Todd had probable cause to conduct a

search and that exigent circumstances existed, whether or not the

frisk and ensuing search were justifiable pursuant to Terry need

not be addressed.

       "When the police possess probable cause to conduct a search,

but because of exigent circumstances, do not have time to obtain a

warrant, they may search without a warrant."                 United States v.

Juarez, 573 F.2d 267, 274 (5th Cir.), cert. denied, 439 U.S. 915,

99 S. Ct. 289, 58 L. Ed. 2d 262 (1978).           The rule applies equally to

searches of person and property.         See Schmerber v. California, 384
U.S. 757, 86 S. Ct. 1826, 16 L. Ed. 2d 908 (1966) (applying rule to a

person).

       In this case, based upon the inconsistent statements and the

bulge in Banshee's mid-section, we find that Deputy Todd had

probable cause to believe a search would uncover evidence of a

crime.      See United States v. Thornton, 733 F.2d 121, 127-28

(D.C.Cir.1984) (discussing what constitutes probable cause in this

context).     We also find that there were exigent circumstances

excusing the need for a warrant.          See Juarez, 573 F.2d at 275

(finding exigent circumstances when a detained suspect might have

left with the contraband if police would have waited to secure a

warrant).

       Specifically, Deputy Todd had the option of either letting

Banshee go or detaining her for a prolonged period of time while he

secured a warrant. Accordingly, under the circumstances, the frisk

was much less an intrusion than a prolonged detention.            See WAYNE

R. LaFAVE, SEARCH AND SEIZURE § 6.5(c) (1994) ("[w]here, for

example, only a very limited search into a specific location is

needed, it may be that an immediate but warrantless search of that

place is so clearly a lesser intrusion that it may be undertaken in

lieu   of   impoundment   of   the   premises   until   a   warrant   can   be

obtained.").

       Accordingly, we hold that Deputy Todd had probable cause to

conduct a search and that exigent circumstances excused the need to

get a warrant.

       We also conclude that the search could be considered a lawful

search incident to an arrest. Specifically, we find that the bulge
in Banshee's mid-section, coupled with the inconsistent statements,

were sufficient grounds for Deputy Todd to conclude that Banshee

was committing a crime. See United States v. Tomaszewski, 833 F.2d
1532, 1535 (11th Cir.1987) (finding probable cause to arrest based

upon bulge in defendant's clothing);        United States v. Elsoffer,

671 F.2d 1294, 1299 (11th Cir.1982) (same).           Moreover, because

there was probable cause for the arrest before the search and the

arrest immediately followed the challenged search, the fact that

Banshee was not under arrest at the time of the search does not

render   the   search   incident   to   arrest   doctrine   inapplicable.

Rawlings v. Kentucky, 448 U.S. 98, 111, 100 S. Ct. 2556, 2564-65, 65
L. Ed. 2d 633 (1980);     Thornton, 733 F.2d at 128 n. 9.

                            IV. CONCLUSION

     We find that the search was indeed lawful for the reasons

stated, and therefore affirm the denial of the motion to suppress.

     AFFIRMED.